Citation Nr: 0820437	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to PTSD.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues on appeal were originally before the Board in 
January 2008 when they were remanded for evidentiary 
development.  

In May 2008, the undersigned granted the veteran's motion to 
advance the case on the Board's docket due to advanced age 
pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Coronary artery disease was not present in service or 
until many years after service and the preponderance of the 
competent medical evidence demonstrates that coronary artery 
disease is not related to a service-connected disability, to 
include PTSD.  

2.  Atrial fibrillation was not present in service or until 
many years after service and the preponderance of the 
competent medical evidence demonstrates that atrial 
fibrillation is not related to a service-connected 
disability, to include PTSD.  

3.  Ischemic cardiomyopathy was not present in service or 
until many years after service and the preponderance of the 
competent medical evidence demonstrates that Ischemic 
cardiomyopathy is not related to a service-connected 
disability, to include PTSD. 

4.  The veteran is service-connected for bilateral hearing 
loss evaluated as 50 percent disabling; PTSD evaluated as 50 
percent disabling; residuals of a spleenectomy evaluated as 
20 percent disabling; residuals of a gunshot wound to the 
left calf evaluated as 20 percent disabling; tinnitus 
evaluated as 10 percent disabling; fibrositis of the knees 
and ankles evaluated as non-compensably disabling; hammertoe 
deformity of the fifth toe bilaterally evaluated as non-
compensably disabling; and raised and very hard area 
involving the skull evaluated as non-compensably disabling.  

5.  The veteran's service-connected disabilities do not 
result in the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of brace, crutches, canes, or a wheelchair; or the loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service, nor is coronary artery 
disease proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Atrial fibrillation was not incurred in or aggravated by 
the veteran's active duty service, nor is atrial fibrillation 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007)

3.  Ischemic cardiomyopathy was not incurred in or aggravated 
by the veteran's active duty service, nor is ischemic 
cardiomyopathy proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  The criteria for specially adapted housing assistance are 
not met.  38 U.S.C.A. §§  2101, 5107 (West 2002); 38 C.F.R. 
§ 3.809 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2003, 
February 2005 and February 2008 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and adjudicated by 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the May 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claims decided herein have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen. 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Under this revision, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Initially, the Board notes that service connection is not 
warranted for the cardiac disabilities on a direct basis.  
There is no competent evidence of the presence of any cardiac 
problems during active duty.  The first competent evidence of 
record of the presence of cardiac problems is dated several 
decades after the veteran's discharge, years after the one 
year presumptive period.  There is no competent evidence of 
record which links currently existing cardiac problems to the 
veteran's active duty service on a direct basis.  The veteran 
does not allege that he has a cardiac disability which is 
directly due to his active duty service.  

In January 2005, the veteran submitted a claim of entitlement 
to service connection for cardiac disabilities which he 
alleges were caused by his service-connected PTSD.  

The Board finds that service connection is not warranted for 
coronary artery disease, atrial fibrillation or ischemic 
cardiomyopathy secondary to the service-connected PTSD as the 
preponderance of the competent evidence of record indicates 
that there is no etiologic link between any of these 
disabilities and the PTSD.  

There is some evidence of record which suggests that the 
veteran currently experiences cardiac disabilities which were 
aggravated by his service-connected PTSD.  

A VA examination was conducted in April 2005.  The diagnoses 
from the examination were coronary artery disease, atrial 
fibrillation and ischemic cardiomyopathy.  The examiner 
opined that the onset of the heart disease was approximately 
the 1950's when the veteran retired from farming.  The 
veteran was reportedly informed at that time by his doctor 
that he had had heart irregularities.  The VA examiner noted 
that current medical literature and as well as physicians 
staffing the VA facility were in consensus in finding that 
there were no clear cut studies that showed PTSD actually 
caused vessel changes, which would cause heart disease.  The 
examiner found that there was no literature which showed PTSD 
specifically caused heart disease, ischemic cardiomyopathy, 
atrial fibrillation and other issues.  The examiner noted, 
however, the veteran reported that, twice per week for the 
last two or three years, he would wake up with intrusive 
thoughts and his heart would race.  The examiner opined that 
"there is an aggravation issue."  He found that, if the 
veteran did not have PTSD, it is still likely he would have 
multiple heart issues.  The increased symptoms due to the 
service-connected PTSD included the veteran's heart racing in 
the middle of the night when he wakes up with flashbacks or 
nightmares.  Anxiety, flashbacks and nightmares caused an 
increase in heart rate, which caused anxiety and a rapid 
heart rhythm, which the veteran mentioned classically.  The 
examiner found that this symptomatology is an aggravation 
issue as it has been permanent for the last two to three 
years and has not been temporary.  

An addendum to the April 2005 VA examination report was 
prepared in July 2005.  The examiner was asked to determine 
which specific heart condition aggravated the veteran's PTSD.  
The examiner found that it appeared that the veteran had long 
standing heart disease which most likely led to the atrial 
fibrillation and ischemic cardiomyopathy which led to an 
implantable defibrillator to treat the ventricular 
tachycardia.  The examiner found that it would be resorting 
to speculation to specifically state which of the four issues 
was aggravated by a recurrence of anxiety related to the 
PTSD.  It appeared to the examiner that all of the issues 
were involved and it would be medically impossible to 
delineate or separate out which of the four are specifically 
related to the aggravation issue.  The examiner opined that, 
if the PTSD did not exist, the veteran would still likely 
have the four specific cardiac issues.  The examiner found 
that the increased symptoms due to the PTSD were more anxiety 
which led to an increased heart rate.  

The Board finds that the probative value of the report of the 
April 2005 VA examination and addendum is outweighed by a 
subsequent report of VA examination prepared by a 
cardiologist.  The Board notes it is not apparent what the 
qualifications are of the examiner who conducted the April 
2005 VA examination.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

A VA examination was conducted in March 2008 by a 
cardiologist.  The physician's review of the medical records 
led him to opine that the veteran did not have a diagnosis of 
obstructive coronary artery disease or ischemic 
cardiomyopathy.  The only heart catheterization of record is 
dated in October 2002.  The examiner noted that the results 
of this testing demonstrated only a nonobstructive stenosis 
of 40% in the right coronary artery.  The physician observed 
that the veteran's cardiologist in Omaha, Nebraska, and his 
cardiologist in Salt Lake City, Utah, referred to the 
veteran's condition as nonischemic cardiomyopathy.  Based on 
the evidence, the examiner opined that the veteran did not 
have obstructive coronary artery disease or ischemic 
cardiomyopathy.  He found that PTSD would not result in or 
permanently aggravate conditions which are not present.  The 
examiner observed that the veteran had a history of 
paroxysmal atrial fibrillation and was treated with 
medications to control both the rate and rhythm of his heart.  
Atrial fibrillation if leading to an elevated heart rate over 
a prolonged period of time can lead to worsening of heart 
function and ejection fraction.  If the heart rate is 
elevated for shorter periods this can lead to decompensation 
of the heart and heart failure symptoms.  The examiner found 
that, if the atrial fibrillation is rhythm controlled or rate 
controlled (by keeping the rate below 100), there should 
generally be no significant effect on heart function.  PTSD 
may lead to a state of anxiety which will increase the 
catecholamines in the body and may predispose to 
exacerbations of atrial fibrillations or an increase in the 
heart rate.  PTSD by itself, however, does not directly cause 
atrial fibrillation or nonischemic cardiomyopathy.  The 
veteran's biventricular implantable cardioconverter 
defibrillator (ICD) will keep track of the heart rate on a 
continuous basis.  The examiner reviewed the cardiology 
clinic notes as well as the ICD interrogations and it did not 
appear that the veteran was having significant exacerbations 
of elevated heart rate.  The examiner opined that it was less 
likely than not that the veteran's atrial fibrillation and 
nonischemic cardiomyopathy were due to or the result of the 
veteran's PTSD or any of his other service-connected 
disabilities.  The examiner opined that it was less likely 
than not that the atrial fibrillation or nonischemic 
cardiomyopathy were permanently aggravated by the veteran's 
service-connected PTSD or any of his other service-connected 
disabilities.  The examiner noted that the examiner who 
conducted the April 2005 VA examination referred to the 
veteran's increased heart rate but there was nothing in the 
cardiology notes or device interrogations that would suggest 
there were any prolonged increases in heart rate.  The 
examiner reviewed all the electrocardiograms and telemetry 
strips in the medical records from December 2001 to November 
2007, none of which demonstrated any heart rate greater than 
80.  The examiner had not seen any heart rate to suggest that 
the PTSD was leading to tachycardia and subsequent cardiac 
disabilities.  

An addendum to the March 2008 VA examination report was 
prepared in May 2008.  The examiner reviewed the records from 
the veteran's most recent hospital stays to determine if his 
prior opinion rendered in March 2008 was still accurate.  The 
examiner noted that, of all the veteran's service-connected 
disabilities (PTSD, impaired hearing, lower leg muscle 
injury, removal of spleen, tinnitus, muscle inflammation, 
hammertoe and facial scars), the only one which could 
possibly be felt to contribute to a cardiac disability was 
the PTSD.  The examiner found that the opinion he rendered in 
March 2008 was still valid after his review of the additional 
medical records.  The veteran's admission in March 2008 was 
due to chest pain from a defibrillator discharge.  The 
veteran had just finished eating and had a sudden jolt in the 
chest which would be consistent with a defibrillator 
discharge.  The veteran was monitored in the hospital and did 
not show any elevation of the cardiac enzymes which would 
suggest this was ischemic in nature.  There were no other 
tests to determine the presence of ischemia during the 
hospital stay.  As the onset was sudden in nature and the 
veteran was doing well to the point of defibrillation, the 
examiner did not feel that PTSD could have contributed to the 
problem.  The veteran had a condition with his cardiomyopathy 
which will predispose him to tachyarrythmias.  The 
ventricular tachycardia was appropriately treated by the 
defibrillator.  The examiner found that, as there still was 
no evidence of ischemia based on the last hospital stays, he 
did not feel there was a current diagnosis of coronary artery 
disease or ischemic cardiomyopathy.  The veteran's second 
hospital stay appeared to be related to dysphagia and not a 
cardiac cause.  

During this hospital stay, the veteran did have some "non-
sustained VT" which would still be related to his 
cardiomyopathy but not due to PTSD.  The examiner noted that 
the veteran's documented heart conditions were non-ischemic 
cardiomyopathy and paroxysmal atrial fibrillation.  
Paroxysmal atrial fibrillation is a historical diagnosis by 
previous electrocardiograms and whether or not the veteran is 
in atrial fibrillation at the time of the examination is 
irrelevant.  The veteran still has paroxysmal atrial 
fibrillation.  Non-ischemic cardiomyopathy is provided by the 
decreased ejection fraction on echocardiogram with no 
documentation of coronary artery disease by his 
catheterization in 2002.  He opined that there is nothing in 
a physical examination which would change this diagnosis.  
PTSD is a psychiatric diagnosis and does not have any regular 
physical manifestations that would be present.  Therefore the 
examiner found that there is no additional information that 
could be obtained by a physical examination of the veteran 
that would be of help in rendering the opinion set forth.  

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board finds the report of the March 2008 VA examination 
to be more probative than the report of the April 2005 VA 
examination for a number of reasons.  

First it is not apparent what the qualifications are of the 
examiner who prepared the April 2005 VA examination report.  
The examiner who prepared the March 2008 VA examination 
report is a cardiologist who is rendering an opinion on the 
etiology of cardiac disorders.  The Board finds the examiner 
who conducted the March 2008 VA examination is better 
qualified to provide an opinion as to the etiology of a 
cardiac disorder.  

The opinion included in the report of the April 2005 VA 
examination which indicates that the veteran's cardiac 
disabilities were aggravated by PTSD is apparently based on a 
self-reported history by the veteran of experiencing an 
increased heart rate due to flashbacks and nightmares.  
Significantly, the examiner who prepared the April 2005 VA 
examination report did not reference any clinical data to 
support his finding that the veteran experienced an increase 
in heart rate due to the PTSD.  In contrast to this is the 
report of the March 2008 VA examination.  The physician who 
prepared this report noted that he had reviewed the clinical 
records and did not find any evidence of significant 
exacerbations of elevated heart rates.  The Board finds the 
report of the March 2008 VA examination to be more probative 
based on its reference to clinical data to support the 
finding that there was no increase in heart rate.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."].  Furthermore, the Court has held 
that a medical opinion based on an inaccurate factual premise 
is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

The Board notes that the examiner who prepared the report of 
the April 2005 VA examination included diagnoses of coronary 
artery disease and ischemic cardiomyopathy.  However, this 
examiner did not cite to any clinical evidence to support his 
diagnoses.  The report specifically indicated that no 
diagnostic or clinical tests were conducted.  In opposition 
to these findings is the report of the March 2008 VA 
examination wherein the physician specifically cites the 
results of the only heart catheterization of record which was 
conducted in October 2002.  Based on the results of this 
testing, he opined that the veteran did not have obstructive 
coronary artery disease or ischemic cardiomyopathy.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
A medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board finds the report of the March 2008 VA examination 
and addendum to be more probative than the report of the 
April 2005 VA examination and addendum as to the issue of the 
etiology of the cardiac issues on appeal.  The report of the 
March 2008 VA examination and addendum found that there was 
no etiologic link between the PTSD and the cardiac 
disabilities.  

The only other evidence of record which links coronary artery 
disease, atrial fibrillation and ischemic cardiomyopathy to 
the service-connected PTSD is the veteran and his 
representative's allegations.  As lay persons, however, the 
veteran and his representative are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Their opinions as to the existence and etiology 
of a cardiac disability is without probative value. 


Entitlement to specially adapted housing.

In October 2004, the veteran submitted his claim for 
specially adapted housing.  

In February 2005, the veteran's representative alleged that 
the veteran had lost the ability to ambulate and had no sense 
of balance due to a service-connected head injury.  The 
service-connected left calf and bilateral toe disabilities 
allegedly affect mobility and the veteran reportedly had to 
use a walker to ambulate.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis. 38 C.F.R. § 
4.63.  In addition, extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(a).  Finally, 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63(b).

Section 4.63 makes it is clear that loss of use contemplates 
the functionality of the limb and whether functionality will 
be equally well accomplished by an amputation stump with 
prosthesis.  

Service connection is currently in effect for bilateral 
hearing loss evaluated as 50 percent disabling; PTSD 
evaluated as 50 percent disabling; residuals of a 
spleenectomy evaluated as 20 percent disabling; residuals of 
a gunshot wound to the left calf evaluated as 20 percent 
disabling; tinnitus evaluated as 10 percent disabling; 
fibrositis of the knees and ankles evaluated as non-
compensably disabling; hammertoe deformity of the fifth toe 
bilaterally evaluated as non-compensably disabling; and 
raised and very hard area involving the skull evaluated as 
non-compensably disabling.  

Considering the claim for specially adapted housing, the 
first criterion is a loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  The disability 
must be service-connected.  In the current case, service 
connection is in effect for residuals of a gunshot wound to 
the left calf as well as bilateral fibrositis of the knees 
and ankles.  Thus, service connection is in effect for 
disabilities of both lower extremities.  The evidence of 
record, however, does not support a finding that the service-
connected disabilities are manifested by the equivalent of 
loss of use of both lower extremities.  The most recent 
evidence of record is the report of the March 2008 VA general 
medical examination.  At that time, the examiner found that 
the veteran experienced pain, fatigability weakness, 
decreased coordination and uncertainty of movement as a 
result of the injury to the left gastrocnemius muscle.  The 
grade of muscle strength was 3 and the presence of atrophy 
was suspected but there was so much edema at the site of the 
calf wound that it was hard to tell.  The examiner also noted 
that the veteran experienced pain, stiffness and limitation 
of motion in the knees and ankles.  The veteran's gait was 
not normal and the veteran used a walker for assistance at 
all times.  The examiner specifically found that no joint 
ankylosis was present.  Physical examination revealed a 
reduced range of motion of the ankles and knees.  Examination 
of the feet revealed painful motion and tenderness.  The 
examiner found that the veteran required the use of a walker 
because of weakness in the muscles of the left calf where 
propulsion was decreased because of the gastrocnemius muscle 
injury.  There was also a loss of range of motion in the 
knees and ankles because of the fibrositis.  

The Board finds the report of the March 2008 VA examination 
demonstrates that the veteran does not experience loss of use 
of both lower extremities.  It shows that the veteran's left 
lower extremity is weak with decreased propulsion and a 
reduced range of motion.  This level of agility is certainly 
somewhere above a loss of use of the left lower extremity.  
The examiner determined that the right lower extremity was 
limited in motion, but, again, this level of agility is above 
a loss of use of the right lower extremity.  Furthermore, the 
examiner determined that the walker use by the veteran was 
required for the left lower extremity disability but did not 
indicate it was also for the right lower extremity.  This 
omission supports a finding that the veteran's problem with 
locomotion was due, at most, to the left lower extremity but 
not due to both lower extremities.  

Secondly, specially adapted housing may also be granted if  
there is service-connected blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of  
use of one lower extremity.  Since the veteran does not have 
a service-connected blindness, he does not meet these 
criteria.  

The third criterion is a loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  While the evidence of 
record indicates that the veteran has a service-connected 
injury of the left lower extremity, as set out above, the 
evidence does not support a finding that the service-
connected injury to the left calf equates to a loss or loss 
of use of one lower extremity.  Even if it could be argued 
that the service-connected left calf injury results in the 
functional equivalent of a loss of use of that extremity, the 
veteran is not service-connected for residuals of an organic 
disease or injury which so affects the functions of balance 
or propulsion so as to preclude locomotion without the aid of 
braces, crutches, canes or a wheel chair.  Service connection 
was specifically denied by the Board in February 1999 for a 
disability manifested by loss of balance.  There is no other 
evidence of an organic disease or injury, other than those 
noted in this decision, which affects propulsion or balance 
in any way.  

The fourth criterion is a loss or loss of use of one lower 
extremity together with the loss of use of one upper 
extremity which so affect the functions of balance or  
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Since there is no 
service-connected upper extremity disability, this criterion 
is not met.  

The veteran does use a wheelchair.  However, the mere use of 
a wheelchair does not establish a "loss of use" of his lower 
extremities.  "Loss of use" as used in these regulations is 
specifically defined as the condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  The evidence in 
this case does not contain any competent medical evidence 
that no effective function remains or that the veteran would 
be equally well served by an amputation and prosthesis.  The 
medical evidence is to the contrary showing that there is no 
ankylosis or significant shortening of the lower extremity.  
Also, there is no paralysis or foot drop.  

The veteran's use of a wheelchair does not, by itself, meet 
the criteria for specially adapted housing.  While the 
veteran may feel that he qualifies for this benefit, the 
findings of trained medical personnel, based on review of the 
record and examination of the veteran, are substantially more 
probative than the veteran's claim.  In this case, the 
medical records, examination reports and clinical notes 
provide a preponderance of evidence against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD, 
is not warranted.  The appeal is denied.  

Entitlement to service connection for atrial fibrillation, to 
include as secondary to service-connected PTSD, is not 
warranted.  The appeal is denied.  

Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to PTSD, is not 
warranted.  The appeal is denied.  

Entitlement to specially adapted housing is not warranted.  
The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


